United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3298
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                          Leonard Lester Slaughter, III

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: December 14, 2015
                            Filed: February 4, 2016
                                  [Published]
                                ____________

Before MURPHY, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      On June 26, 2014, Leonard Lester Slaughter III pled guilty to one count of
escape from a Bureau of Prisons facility in violation of 18 U.S.C. § 751(a). The
district court1 imposed a within-Guidelines sentence of 24 months’ imprisonment.
Slaughter appeals, asserting error in the calculation of his criminal history category.
Finding no error, we affirm.

       When Slaughter escaped from prison, he was serving a 115-month sentence on
a federal conviction for conspiracy to distribute cocaine base. At sentencing for this
drug conspiracy offense, the district court concluded that two prior Minnesota state
convictions qualified as relevant conduct under USSG § 1B1.3 and thus should not
be included when calculating Slaughter’s criminal history score: a 2006 conviction
for felony possession of a controlled substance and a 2008 conviction for felony
possession of a firearm after conviction of a violent crime. At sentencing on the
current escape offense, Slaughter argued that these two prior convictions should not
be included in his criminal history score, as in the earlier sentencing. Slaughter
reasoned that his escape from custody was simply a continuing consequence of the
drug conspiracy. As a result, he argued, the two prior Minnesota state convictions
remained relevant conduct and should be excluded from calculation of his criminal
history category. See USSG § 4A1.2(a) cmt. n.1. We review the district court’s
determinations on what qualifies as a “prior sentence” or “relevant conduct” for clear
error, “remembering that such a determination is fact-intensive and well within the
district court’s sentencing expertise and greater familiarity with the factual record.”
United States v. Hernandez, 712 F.3d 407, 409 (8th Cir. 2013) (quoting United States
v. Boroughf, 649 F.3d 887, 890 (8th Cir. 2011)).

      In general, a “prior sentence” results in the imposition of criminal history
points under USSG §§ 4A1.1 and 4A1.2. However, if the prior offense is “relevant
conduct” under USSG § 1B1.3, it is considered “part of the instant offense” and is not
included in the criminal history category. USSG § 4A1.2(a) cmt. n.1; United States


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
v. Pepper, 747 F.3d 520, 526 (8th Cir. 2014). Generally, “conduct underlying a prior
conviction is not relevant to the instant offense if the former conviction was a
severable, distinct offense from the latter.” Pepper, 747 F.3d at 526 (quoting
Hernandez, 712 F.3d at 409).

       Here, the district court did not err in determining that Slaughter’s prior
Minnesota convictions were not relevant conduct to his escape offense. The district
court found that while Slaughter was in prison because of his prior offense, there was
no indication that the escape was part of that conspiracy. Moreover, Slaughter’s
escape was temporally and geographically distinct from the conspiracy, taking place
in Arkansas in June 2013, while the conspiracy offense occurred in Minnesota
between 2001 and 2006. See Pepper, 747 F.3d at 526 (“Factors we have consistently
applied in reviewing this determination include ‘temporal and geographical
proximity, common victims, common scheme, charge in the indictment, and whether
the prior conviction is used to prove the instant offense.’” (quoting Hernandez, 712
F.3d at 409)). There were no common victims of the two offenses and, as the district
court found, no evidence of a common scheme. See id. The only connection between
the drug conspiracy (and, by extension, the state court convictions) and the escape
was that Slaughter was in custody on the drug conspiracy conviction when he
escaped. While Slaughter would not have been in a position to commit the escape if
not for the prior conspiracy offense, such a general “but for” connection is
insufficient to establish that the prior state court convictions were relevant conduct
to the instant offense.

      Accordingly, we conclude that the district court did not err in calculating
Slaughter’s criminal history category, and affirm Slaughter’s sentence.
                       ______________________________




                                         -3-